DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 10/16/2019.
Information disclosed and list on PTO 1449 was considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Assefa et al. U.S. 9,117,946).
	Regarding claims 1, 11, Assefa et al. disclose a semiconductor device (Figure 2A’), comprising: 
	a base substrate  (Figure 2A, 202)comprising a first region (Figure 2A’, 116a) and a second region (Figure 2A’116b) spaced apart from each other in a first direction (Figure 2A’); 
	a photonics device (Column 1, lines 10-23) disposed in the first region and configured to generate an optical signal based on an electrical signal (ABSTRACT), the photonics device comprising: 
	a first doped layer (Figure 2A’, 204) disposed on the base substrate; and 
	a second doped layer (Figure 2A’, 206) disposed on the first doped layer so that at least a portion of the second doped layer overlaps the first doped layer in a second direction orthogonal to the first direction, the second doped layer having a first thickness in the second direction (Column 4, lines 31-60); and 
	a transistor (Figure 2N, 291) disposed in the second region and configured to provide a drive signal as the electrical signal to the photonics device, the transistor  comprising: 
	a semiconductor layer (Figure 2M, 285) disposed on the base substrate and spaced apart (Figure 2M, 294) from the first doped layer in the first direction (Column 8, lines 44-58); and 
	a gate electrode (Figure 2N, 217) spaced apart from the second doped layer in the first direction and disposed on the semiconductor layer, disposed at the same level in the second direction as that of the second doped layer, and having a second thickness in the second direction equal to the first thickness (Column 9, lines 20-42).  
	Regarding claims 2, 12, Assefa et al. disclose further comprising a first insulating layer disposed between the base substrate and the first doped layer and between the base substrate and the semiconductor layer (Column 6, lines 55-67).  
Claim(s) 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cave et al. U.S. 7,109,051).
	Regarding claim 17, Cave et al. disclose a semiconductor device (Figure 1), comprising:
	a base substrate comprising a first region  (Figure 1, 20) and a second region (Figure 1, 22) horizontally spaced apart from each other ( Figure 1,Column 1, lines 39-60); 
	a modulator  (Figure 1, 20) comprising a first doped layer and a second doped layer stacked sequentially on the base substrate in the first region (Figure 1) , and configured to generate an optical signal (Column 1, lines 25-32)  based on an electric signal (ABSTRACT); and  24Attorney Docket No.: SAM-57187T 
	a transistor (Column 3, lines 8-15) comprising a semiconductor layer and a gate electrode (Figure 7, 52) stacked sequentially on the base substrate in the second region and disposed at the same vertical level as that of the modulator, and configured to provide a drive signal as the electric signal to the modulator (Figure 14),
	wherein a height of the modulator (Figure 1, 14) in a vertical direction is equal to a height of the transistor in the vertical direction.  
	Regarding claim 18, Cave et al. disclose wherein a first vertical thickness of the second doped layer is equal to a second vertical thickness of the gate electrode (Figure 8, 52).  
	Regarding claim 19, Cave et al. disclose wherein the second doped layer and the gate electrode are disposed at the same vertical level (Figure 18).  
	Regarding claim 20, Cave et al. disclose  further comprising an insulating layer disposed between the first doped layer and the second doped layer and between the semiconductor layer and the gate electrode, and comprising a high-k dielectric material (Column 3, lines 8-37, Column 4, lines 1-26).

Allowable Subject Matter
Claims 3-10, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-10, 13-16  include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a second insulating layer comprising a first portion disposed between the first doped layer and the second doped layer and a second portion disposed between the semiconductor layer and the gate electrode, wherein the first portion of the second insulating layer and the second portion of the second insulating layer are disposed at the same level in the second direction. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827